DETAILED ACTION
This Office Action is responsive to application number 17/042,693  SIPHON, filed on 9/28/2020. Claims 16-32 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16 the limitation “in particular” is indefinite as it is unclear where the limitations following the phrase are part of the claimed invention (MPEP 2173.05(d).
Regarding claims 18 and 19 as they depend from claim 16, the limitation "the coding element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, the limitation “the region of the access opening” in lines 2 and 3, lacks antecedent basis in the claim.  
Regarding claim 25 is indefinite as it is unclear what is included and excluded from the term “preferably’.
Regarding claim 27 the limitation “the region of the inlet” in line 1, lacks antecedent basis in the claim.  
Regarding claim 28 the limitation “between siphon seat” is indefinite as it is unclear if this siphon seat has been previously recited or is being introduced. 
Regarding claim 29 the limitation “the center axis of the inlet port” in line 2, lacks antecedent basis in the claim.
Regarding claims 30 and 31 the limitation “it is lying in…” is indefinite as it is unclear what ‘it’ refers to in the claim. 
Allowable Subject Matter
Claims 16-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fuqua (US 0784849) shows a trap in a housing that rotates to empty. Bowerman (US 0427546) shows a trap that rotates.  Oberholzer et al. (US Pub. 2020/0063414) shows a similar trap that is commonly owned but not cited in an IDS or in the specification.  Cronje et al. (US 2011/0115215) shows the general state of the art of a trap within a housing.  Hogger (US Pub. 2003/0150051) shows the general state of the art of a trap within a housing.  Murphy (US 10,655,311) shows the general state of the art of a trap in a housing with an access opening. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/8/2022